Order filed July 22, 2014




                                     In The

                       Fourteenth Court of Appeals
                                 ____________

                             NO. 14-14-00129-CV
                                 ____________

                         VALAIDA TARRY, Appellant

                                       V.

               MEMORIAL HERMANN HOSPITAL, Appellee


                  On Appeal from the Co Civil Ct at Law No 4
                            Harris County, Texas
                       Trial Court Cause No. 1029117

                                  ORDER

      Appellant’s brief was due June 27, 2014. No brief or motion for extension of
time has been filed.

      Unless appellant files a brief with this court on or before August 21, 2014,
the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).

                                     PER CURIAM